 Case: 4:19-cv-01892-DDN Doc. #: 40 Filed: 09/14/20 Page: 1 of 3 PageID #: 165




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MISSOURI
                               EASTERN DIVISION

ANGELA PERKINS-MOORE,                         )
                                              )
            Plaintiff,                        )
                                              )
       v.                                     )         No. 4:19 CV 1892 DDN
                                              )
ROBERT WILKIE, Secretary of the               )
Department of Veterans Affairs,               )
                                              )
            Defendant.                        )

                            MEMORANDUM AND ORDER
       This action is before the Court on the motion of plaintiff Angela Perkins-Moore for
sanctions against defendant Robert Wilke, Secretary, United States Department of
Veteran's Affairs, because defendant failed to participate in mediation in good faith. (Doc.
35.)


                                      DISCUSSION
       In her complaint, plaintiff alleges employment discrimination against defendant on
account of disability and race, and alleges defendant retaliated against her for making an
administrative charge. (Doc. 1.) In its answer, defendant denies liability and asserts
affirmative defenses. (Doc. 7.)
       On October 9, 2019, the Court referred the case to Alternative Dispute Resolution.
(Doc. 13.) The parties selected Francis X. Neuner, Jr., Esq., as their Neutral and an ADR
mediation conference was held on August 11, 2020. (Doc. 34.) The Neutral’s report was
filed on August 19, 2020. (Doc. 34.)       In the report, the Neutral stated, “All required
individuals, parties, counsel of record, corporate representatives, and/or claims
professionals attended and participated in the ADR conference in good faith, and each
possessed the requisite settlement authority.” (Id.)
 Case: 4:19-cv-01892-DDN Doc. #: 40 Filed: 09/14/20 Page: 2 of 3 PageID #: 166




       Plaintiff argues that defendant failed to participate in the mediation in good faith
and failed to adhere to the requirements of E. D. Mo. Local Rule 6.02(C)(1)(b). That rule
subsection provides in relevant part:
       Government Entity. A unit or agency of government satisfies this
       attendance requirement if represented by a person who has authority to settle,
       and who is knowledgeable about the facts of the case, the government unit’s
       position, and the procedures and policies under which the governmental unit
       decides whether to accept proposed settlements.

E. D. MO. L. R. 6.02(C)(1)(b).        Plaintiff argues that in conversations leading to the
mediation conference, plaintiff’s counsel unequivocally told defense counsel that “a
monetary component” was essential to any settlement. Nevertheless, defendant suggested
proceeding in the ADR process and plaintiff hoped both parties would be in good faith and
that “[a]n open discussion between the parties could make it worthwhile.” (Doc. 36 at 3.)
During the mediation conference, plaintiff presented a monetary demand, but defendant
made only a non-monetary offer.           During post-mediation conversations defendant
presented a monetary range to resolve the dispute. (Id. at 4.)           Ultimately, in a later
conversation, defendant rejected plaintiff’s settlement demand. (Id. at 5.)
       Plaintiff seeks sanctions against defendant that include payment of plaintiff’s
reasonable expenses in the mediation effort, including attorney’s fees. (Id. at 10.)
       Defendant argues that it participated in the proceedings in good faith, that it had the
requisite authority to settle, and that plaintiff could have filed a motion to stay the mediation
process. (Doc. 37 at 3.) Defendant likened plaintiff’s argument as demanding plaintiff’s
satisfaction or plaintiff would seek sanctions. (Id. at 4.)
       The Federal Rules of Civil Procedure, this Court's local rules, and the specific Court
Order in this case referring the case to ADR do not and cannot mandate settlement. Nick v.
Morgan's Foods, Inc., 99 F. Supp. 2d 1056, 1061 (E.D. Mo. 2000).                    Good faith
participation in ADR does not require settlement; in fact, an ADR conference conducted
in good faith can be helpful, even if settlement is not reached. Id. On the other hand, the
rules governing ADR are designed to prevent abuse of the opponent, which can and does
occur when one side does not participate in good faith. Id. Meaningful negotiations cannot

                                               2
 Case: 4:19-cv-01892-DDN Doc. #: 40 Filed: 09/14/20 Page: 3 of 3 PageID #: 167




occur, if the only representative of a party with authority to actually negotiate and settle is
not present. Id.
       In this case, defendant argues it conducted discovery necessary to prepare for
mediation, interviewed relevant VA employees, drafted the requisite memorandum
supporting its position, and brought to the mediation the authority necessary to resolve the
case consistent with its assessment. The Neutral's Alternate Dispute Resolution
Compliance Report supports defendant's position, in that, the Neutral reports that both
parties attended and participated in the ADR conference in good faith with the requisite
authority. Further, the report makes no mention of conduct amounting to bad faith.
       Accordingly, the Court finds from the entire record that defendant participated in
the ADR proceeding in good faith consistent with Local Rule 6.02(C)(1)(b).


                                      CONCLUSION
       For the reasons set forth above,
       IT IS HEREBY ORDERED that plaintiff's motion for sanctions (Doc. 35) is
denied.




                                           _____                      ____
                                           DAVID D. NOCE
                                           UNITED STATES MAGISTRATE JUDGE
Dated this 14th day of September, 2020.




                                               3
